Citation Nr: 1443703	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  10-25 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected lumbosacral strain, with deformity L2, currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1971 to December 1973 and from January 1974 to March 1992.

This appeal comes to the Board of Veterans' Appeals from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To provide a VA examination to assess the current severity of the Veteran's service-connected back disability and to refer the claim for extraschedular consideration of symptoms not contemplated by the schedular criteria.

The Board regrets additional delay; however, further development is needed prior to a final adjudication of the claim.  

The Veteran filed a claim for an increased rating in November 2008.  A VA treatment record indicated increased pain with radiation down both legs.  In multiple statements of the case, the Veteran contends that his pain is constant and that he cannot perform even simple tasks without pain.  The Veteran has sought a number of therapies and undergone various treatments over the years, to include intravenous lidocaine infusions, lumbar epidurals, facet injections and nerve blocks which have not helped to improve his condition.

In January 2009, the Veteran underwent a VA examination.  Numbness and paresthesia were noted.  Symptoms of fatigue, decreased motion, stiffness, weakness, spasms and pain were indicated and the duration of pain was qualified as daily and constant.  Pain was noted to radiate down the right leg 60 percent of the time and down the left leg 40 percent of the time.  The Veteran noted flare-ups lasting hours on a weekly basis caused by prolonged activity, prolonged standing and prolonged sitting.  The examiner indicated that during a flare-up, the Veteran could not do household chores, could not bend or stoop, could not walk prolonged distances and could not drive.  

It was noted he used a cane, walker and wheelchair for assistance and that he could only stand up to 30 minutes due to his spine and knee conditions. The Veteran's posture was stooped with his head held in a 10 degrees forward position; he could reach 0 degrees with much effort, but could not maintain the position.  Kyphosis was noted, but anklyosis was not.  Spasm, guarding, pain with motion, and tenderness were described as additional symptoms.  

Upon physical examination, flexion of the thoracolumbar spine was to 45 degrees with pain throughout.  Additional loss of motion on repetitive use was not seen.  Lateral flexion was noted to be to 25 degrees.  Pain was noted throughout and no additional loss of motion was noted on repetitive use.  The Veteran was able to take off his shoes and socks with great difficulty by raising and lowering his legs rather than using his back.  

His physical condition was noted to have significant effect on his life on account of decreased mobility, problems with lifting and carrying, lack of stamina, weakness and fatigue, decreased strength and constant pain.  The effect on chores, recreation, traveling, bathing, dressing and grooming was noted to be severe.  The effect on shopping, feeding and toileting was noted to be moderate.  His disability prevented participating in sports and exercise.  The record reflects that he relies heavily on his wife to help him with the activities of daily living.

Treatment records dated from 2009 onward indicate worsening pain and discomfort.  A private treatment record dated in January 2010 indicated the Veteran was under the care of a urologist for bladder issues indicating potential neurological abnormalities associated with his disability.
The Veteran's last examination of his spine was in January 2009, over 5 years ago, and there is evidence that his condition has worsened since that time.  See VAOPGCPREC 11-95 (1995) (VA is obliged to afford a Veteran a contemporaneous examination where there is an indication of an increase in the severity of the disability).  On remand, the Veteran should be scheduled for a VA examination to ascertain the current severity of his lumbar spine condition.  The examiner must review the complete claims file, including any records obtained on remand, and report all signs and symptoms necessary for an adequate rating.  

The Board further notes that in 2009, the Veteran's objective limitation of motion was not severe enough to qualify him for the next higher schedular rating.  However, the evidence did demonstrate a significant number of other symptoms that appeared to severely limit the Veteran's ability to function.  

The Board notes that the Veteran has symptoms that are not contemplated under Diagnostic Code (DC) 5237, to include fatigue, weakness, stiffness, spasm, guarding, and weekly debilitating flare-ups lasting hours.  These symptoms appear to render the Veteran's back nearly unusable as he does not bend it even to take off his shoes and it is noted that during flare-ups, he is incapable of doing almost anything.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the Board finds that the schedular criteria did not fully contemplate the severity of the Veteran's symptomatology in 2009.  

Notably, the Board itself may not assign an extraschedular rating in the first instance, but must leave that initial determination to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)" or § 4.16(b)); Smallwood v. Brown, 10 Vet. App. 93, 98 (1997).  Given the above findings, the Board will remand the claim for referral of the claim for extraschedular consideration.

The Board finds it appropriate to remand the claim for a current examination and also to refer the Veteran's claim for extraschedular consideration at this juncture so as to hopefully avoid further delay.  After the requested development is complete, the RO should readjudciate the claim in light of the schedular criteria and take any action required by the Director's extraschedular determination, if any.   

Accordingly, the case is REMANDED for the following action:

1.  Update the claims file with any outstanding VA treatment records.  

2.  Send the Veteran and his representative a notice letter which includes the complete regulatory language included as part of 38 C.F.R. § 3.321(b)(1).  The letter should also provide the Veteran with an explanation of the provisions pertaining to the assignment of extraschedular ratings. 

3.  After the above development has been completed, schedule the Veteran for a VA examination with an appropriate specialist to assess the current nature and severity of his service-connected back disability.

The electronic claims file should be made available for review, and the examination report should reflect that such review occurred, to include files in Virtual VA and VBMS.
		
Appropriate range of motion testing should be accomplished, to include forward flexion, extension, right and left lateral flexion and right and left lateral rotation.

Along with reporting range of motion, the examiner should indicate whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in additional functional loss.  

The examiner should note the presence of favorable ankylosis, unfavorable ankylosis and/or incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.  In addition, the examiner should specifically indicate the presence of any other associated objective neurologic abnormalities, to include bowel or bladder impairment.  The Board notes that the Veteran began seeking treatment from a urologist as early as 2010.

All objective and subjective symptoms should be reported in detail.

Finally, the examiner should provide an opinion as to the functional limitations the Veteran experiences as a result of his back disability.

4.  Thereafter, given the presence in the record of symptoms that are not reflected in the schedular rating criteria pertinent to spine disabilities, the increased rating claim should be forwarded to the Director of the Compensation and Pension Service for consideration of the assignment of an extraschedular rating for the Veteran pursuant to the provisions of 38 C.F.R. § 3.321(b). 
The Director should note evidence of fatigue, weakness, stiffness, spasm, guarding, and weekly debilitating flare-ups lasting hours as early as 2009 and that these symptoms appear to cause significant functional impairment beyond that reflected by the limitation of motion set forth under DC 5237.

Thereafter, the RO must take any action required by the Director's determinations.

5.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran shall be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



